Citation Nr: 1749786	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to tactical herbicide agents or other toxic exposure.

2.  Entitlement to service connection for a heart disability, claimed as due to exposure to tactical herbicide agents or other toxic exposure.

3.  Entitlement to service connection for chronic kidney disease, claimed as due to exposure to tactical herbicide agents or other toxic exposure.

4.  Entitlement to service connection for erectile dysfunction, claimed as due to exposure to tactical herbicide agents or other toxic exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1967 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction resides with the RO in Seattle, Washington. 

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in January 2017.  The hearing transcript is associated with the record.

These matters were previously remanded by the Board for additional development in May 2017.  Although there has been substantial compliance with the remand directives, another remand is necessary to fully develop the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2017 Board hearing, the Veteran reported that he visited Thailand twice while he was active duty.  He reported that he was near Udorn at Ramasun with the Army's 7th Security Detachment in both late 1969 and sometime in early 1970 installing a tracking system called Flaranine.  VA has developed specific development procedures in cases in which a Veteran asserts exposure to herbicides in Thailand.  M21-1, Part IV.ii.1.H.5.a.  Such development must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the Veteran's asserted visits to Ramasun, Thailand with the Army's 7th Security Detachment in late 1969 and early 1970 and asserted exposure to herbicide agents therein, pursuant to M21-1, Part IV.ii.1.H.5.a.  See Board Hearing Transcript (Tr.) at 4-6.

2.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




